United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1565
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

Aaron Maurice Blaylock, also known as Stephan Blaylock, also known as Bobbie Blaylock

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - El Dorado
                                 ____________

                           Submitted: November 11, 2014
                             Filed: November 20, 2014
                                   [Unpublished]
                                   ____________

Before BYE, SHEPHERD, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Aaron Blaylock pled guilty to one count of aiding and abetting armed bank
robbery in violation of 18 U.S.C. § 2113(a) and (d) and one count of aiding and
abetting the brandishing of a firearm during the commission of a crime of violence in
violation of 18 U.S.C. § 924(c)(1)(A). The Guidelines range called for a sentence
from 272 to 319 months imprisonment. The district court1 sentenced Blaylock to 188
months imprisonment on the armed bank robbery count and 84 months imprisonment
on the brandishing of a firearm count, with the sentences running consecutively. The
effective 272 month sentence falls at the bottom of the Guidelines range. Blaylock
argued for a downward variance at sentencing and appeals his within-Guidelines-
range sentence on the grounds that it is substantively unreasonable. Having
jurisdiction under 28 U.S.C. § 1291, and after careful review, this court affirms.

        Blaylock contends his sentence is substantively unreasonable because the
district court did not properly weigh mitigating factors pursuant to 18 U.S.C.
§ 3553(a), including Blaylock’s family history, lack of meaningful adult guidance as
a child, and HIV-positive status. We review the substantive reasonableness of a
sentence under a deferential abuse-of-discretion standard and presume that a sentence
within the Guidelines range is reasonable. United States v. Robinson, 759 F.3d 947,
950 (8th Cir. 2014). A sentence is substantively unreasonable when a district court
fails to consider a relevant factor under 18 U.S.C. § 3553(a), gives significant weight
to an improper factor, or commits an error in weighing the section 3553(a) factors.
United States v. Miner, 544 F.3d 930, 932 (8th Cir. 2008).

       Upon careful review, we conclude that Blaylock’s sentence was not
substantively unreasonable. The district court weighed Blaylock’s mitigating factors,
giving consideration to his upbringing and family history. Finding Blaylock’s
criminal history and the current offense carried greater weight than the mitigating
factors, the district court declined to grant a downward variance in Blaylock’s
sentence. The district court did not abuse its discretion by failing to grant a downward
variance on the basis of Blaylock’s lack of guidance as a child. See United States v.
Godinez, 474 F.3d 1039, 1043 (8th Cir. 2007) (upholding a sentence as not

      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.


                                          -2-
substantively unreasonable when judge declined to issue downward variance because
of defendant’s lack of guidance as a youth). Further, the district court did not abuse
its discretion in declining to issue a downward variance based on Blaylock’s HIV-
positive status. See United States v. Charles, 531 F.3d 637, 641 (8th Cir. 2008)
(finding no error in district court’s decision not to grant a downward variance on the
basis of the defendant’s physical impairments). Nothing in the record indicates
Blaylock’s HIV-positive status rises to the level of physical impairment that would
require a downward variance.

      Blaylock’s sentence is not substantively unreasonable. The judgment is
affirmed.
                     ______________________________




                                         -3-